Citation Nr: 1047187	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-32 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
seizure disorder, secondary to service connected chronic brain 
syndrome associated with brain trauma, major depressive disorder, 
and posttraumatic headaches.

2.  Whether there was clear and unmistakable error in a December 
19, 1991 rating decision which assigned an evaluation of 10 
percent and an effective date of November 11, 1988 for status 
post closed head injury with mild organic brain syndrome and 
posttraumatic headaches, now evaluated as chronic brain syndrome 
associated with brain trauma, major depressive disorder, and 
posttraumatic headaches.

3.  Whether there was clear and unmistakable error in an April, 
1, 2004 rating decision which established the effective date of 
December 29, 2000 for increased evaluations for chronic organic 
brain syndrome, left foot drop, and low back pain, and an 
effective date of November 11, 1988 for a seizure disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 
1988.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
The claims file was subsequently transferred to the RO in 
Roanoke, Virginia.

In March 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.  During the March 2010 hearing, the Veteran 
submitted evidence and a written waiver, waiving a review of this 
evidence by the RO.  Therefore, the Board has the jurisdiction to 
consider the new evidence pursuant to 38 C.F.R. § 20.1304(c).

The issue of entitlement to an initial rating in excess of 10 
percent for seizure disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decision dated December 19, 1991, the RO granted 
service connection for status post closed head injury with mild 
organic brain syndrome and posttraumatic headaches and assigned 
10 percent evaluation, effective November 11, 1988.  Notice of 
that determination was issued to the Veteran in January 1992.

2.  Regarding the assignment of a 10 percent evaluation for 
status post closed head injury with mild organic brain syndrome 
and posttraumatic headaches, the Veteran has not alleged any 
errors of fact or law in the December 1991 rating decision that 
compels the conclusion, to which reasonable minds could not 
differ, that the results would have been manifestly different but 
for the errors.

3.  Regarding the assignment of an effective date of November 11, 
1988 for the grant of service connection for seizure disorder, 
the April 2004 rating decision was consistent with and reasonably 
supported by the evidence then of record, and the existing legal 
authority, and it did not contain undebatable error that would 
have manifestly changed the outcome.  

4.  Regarding the assignment of the effective date of December 
29, 2000 for a 70 percent evaluation for chronic brain syndrome 
associated with brain trauma, major depressive disorder, and 
posttraumatic headaches, a 40 percent evaluation for left foot 
drop due to sciatic nerve injury, and a 20 percent evaluation for 
chronic low back pain, the April 2004 rating decision, was 
consistent with and reasonably supported by the evidence then of 
record, and the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision that granted service 
connection for status post closed head injury with mild organic 
brain syndrome and posttraumatic headaches and assigned an 
evaluation of 10 percent effective November 11, 1988 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2010).   

2.  The December 1991 rating decision that granted service 
connection for status post closed head injury with mild organic 
brain syndrome and posttraumatic headaches and assigned an 
evaluation of 10 percent effective November 11, 1988 was not 
clearly and unmistakably erroneous. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2010).

3.  The April 2004 rating decision that granted service 
connection for seizure disorder, effective November 11, 1988, and 
assigned a 70 percent evaluation for chronic brain syndrome 
associated with brain trauma, major depressive disorder, and 
posttraumatic headaches; a 40 percent evaluation for left foot 
drop due to sciatic nerve injury; and a 20 percent evaluation  
for chronic low back pain effective December 29, 2000 was not 
clearly and unmistakably erroneous. 38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In regards to the Veteran's claims of clear and unmistakable 
error (CUE), in Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and notify 
are now, for the first time, applicable to [CUE] motions."  See 
Livesay, 15 Vet. App. at 179.  It was observed that CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim of CUE is not by itself 
a claim for benefits.  Thus, CUE is fundamentally different from 
any other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final decision.  
Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 
2002), cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As a consequence, VA's duties to notify 
and assist contained in the VCAA are not applicable to CUE 
motions.

Legal Criteria

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority or except on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2010).  The claimant has one year from 
notification of an RO decision to initiate an appeal by filing a 
NOD with the decision.  Otherwise, that decision becomes final. 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a) 
(2010).

Any claim of CUE must be pled with specificity.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than merely disagreement with how the 
facts of the case were weighed or evaluated.  In other words, to 
present a valid claim of CUE, the claimant cannot simply request 
that the Board reweigh or reevaluate the evidence.  See Crippen 
v. Brown, 9 Vet. App. 412 (1996).  Persuasive reasons must be 
given as to why the result would have been manifestly different 
but for the alleged error.  There is a three-pronged test to 
determine whether CUE was present in a prior determination: (1) 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).

To establish CUE, the Veteran must to demonstrate that the 
adjudicator incorrectly applied the statutory or regulatory 
provisions extant at the time.  Moreover, such misapplication 
must result in an error that is undebatable, such that reasonable 
minds could only conclude that the original decision was fatally 
flawed at the time it was made.  In essence, in order for the 
appellant to prevail in his assertion of CUE, he must demonstrate 
that application of governing law to the evidence of record could 
have resulted in only one possible conclusion, namely, that based 
on governing law at the time, the RO must have granted a higher 
rating.  The RO's failure to discuss regulations or certain items 
of evidence does not constitute CUE, as there is nothing to 
suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  See Crippen, 
9 Vet. App. at 421 (1996).

There is a presumption of validity to otherwise final decisions.  
Where such decisions are collaterally attacked, and a CUE claim 
is undoubtedly a collateral attack, the presumption is even 
stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Simply 
to claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise to 
the stringent definition of CUE, nor can broad allegations of 
failure to follow the regulations or failure to give due process, 
or any other non- specific claim of error meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. at 43; Russell v. 
Principi, 3 Vet. App. at 313.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for a 
revision premised on clear and unmistakable error could result in 
the assignment of earlier effective date.  A freestanding claim 
for an earlier effective date, once the appeal becomes final, 
attempts to vitiate the rule of finality.

Analysis

CUE in the December 1991 rating decision

In this case, the appellant and his representative argue that 
there was CUE in a December 1991 rating decision which assigned 
an evaluation of 10 percent effective November 11, 1988 for 
status post closed head injury with mild organic brain syndrome 
and posttraumatic headaches.  The appellant argues that the 
evidence of record at the time of the December 1991 rating 
decision should have led the RO to assign a 30 percent rating for 
syringomyelia.  The Veteran's contentions as to CUE are set forth 
in a December 2000 statement submitted by the Veteran.  
Specifically, it was argued that the minimum rating for 
syringomyelia is 30 percent.  He also contends that VA did not 
address the issue of depression with short-term memory loss.

The record reflects that the Veteran filed a claim for service 
connection for closed head injury to the head in November 1988.  
In December 1991, the RO granted service connection for status 
post closed head injury with mild organic brain syndrome and 
posttraumatic headaches, effective November 11, 1988.  The RO 
considered the Veteran's service treatment records; 1991 VA 
examination report, which noted organic brain syndrome and 
posttraumatic headaches; and VA Form 21-526, Veteran's 
Application for Compensation or Pension, which merely noted, 
"closed head injury."  The RO also considered the Medical 
Evaluation Board report which noted that the Veteran recovered 
his long term memory, but that his short term memory remained 
spotty.  

The Board has carefully considered the Veteran's contentions, but 
ultimately must reject them.  In so doing, the Board first 
observes that December 1991 rating decision clearly found the 
only symptomatology of the Veteran's head injury to be organic 
brain syndrome with headaches.  The Veteran was afforded an 
examination in connection with his closed injury to the head 
claim in 1991, and it was noted that he had organic brain 
syndrome and posttraumatic headaches.  The VA examination report 
and Medical Evaluation Board report indicate that the Veteran had 
problems with his short-term memory.  However, treatment reports 
do not show any diagnosis or objective evidence of syringomyelia.

Under Diagnostic Code 8024, the minimum rating to be assigned for 
syringomyelia is 30 percent.  38 C.F.R. § 4.124a (1991).  For the 
assignment of this minimum rating, ascertainable residuals are 
required. Id., Diagnostic Code 8024, Note.  Determinations as to 
the presence of residuals not capable of objective verification, 
i.e., headaches, dizziness, and fatigability, must be approached 
on the basis of the diagnosis recorded. Id.  These subjective 
residuals are accepted for rating when they are consistent with 
the disease, and not more likely attributable to another disease, 
or to no disease.  When a rating higher than the minimum 30 
percent is assigned, the diagnostic codes utilized as the bases 
of evaluation must be cited, in addition to the codes that 
identify the diagnoses. Id.

VA medical reference resources related to syringomyelia provide 
as follows:

Syringomyelia is a chronic, progressive condition of the spinal 
cord characterized by the development of cavities and gliosis of 
surrounding tissue resulting from destruction or degeneration of 
gray and white matter adjacent to the central canal of the 
cervical spinal cord.  The condition is characterized by 
dissociated sensory loss of pain and temperature.  As a result of 
the sensory loss, the person may experience a painless cut or 
burn.  There may also be a sensory deficit over the shoulders and 
back.  Other manifestations may include: muscular atrophy; 
absence of reflexes (areflexia); and fasciculations, and weakness 
of the legs.  Thoracic kyphoscoliosis may be present.  An 
accompanying Arnold-Chiari malformation may be present.  See VA 
Compensation and Pension Performance Electronic Support System, 
Neurological Disorders, Organic disease (Diagnostic Codes 8000-
46), Diagnostic Code 8024.

Residuals may include progressive muscle wasting and weakness.  
Residuals may include the development of sensory deficits in the 
legs.  The person may develop bulbar palsy (see Diagnostic Code: 
8005 Bulbar palsy); nystagmus; and sensory impairment over one or 
both sides of the face if the cavity extends upward into the 
brain.  Residuals may also include increasing neurological 
deficits or intolerable pain.  Id.

Brain disease due to trauma was evaluated under Diagnostic Code 
8045.  38 C.F.R. § 4.124a (1991).  DC 8045 instructed that purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., which are recognized as symptoms of brain trauma are rated 
10 percent and no higher under Diagnostic Code 9304, dementia 
associated with brain trauma.  Id.  The 10 percent evaluation 
under DC 9304 may not be combined with any other rating for a 
disability due to brain trauma.  Id.  Ratings in excess of 10 
percent for brain disease due to trauma under 38 C.F.R. Part 4, 
Code 9304, are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id. 

In December 1991, the RO evaluated the Veteran's closed head 
injury as 10 percent disabling under the hyphenated Diagnostic 
Code 8024-9304.  At the time, Diagnostic Code 8024 
(syringomyelia) was located in § 4.124a, and Diagnostic Code 9304 
(dementia associated with brain trauma) was located in 38 C.F.R. 
§ 4.132.  38 C.F.R. §§ 4.124a, 4.132 (1991).  The hyphenated code 
was intended to show that the Veteran's disability included 
symptoms of both conditions.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  Here, the Veteran's 
service-connected disability is a brain syndrome, and accordingly 
Diagnostic Code 8024 was most analogous to the anatomical 
localization, whereas Diagnostic Code 9304 was most analogous to 
the Veteran's symptomatology.

The Veteran was assigned the highest assignable evaluation 
available for purely subjective complaints, and a rating in 
excess of 10 percent is not assignable under Diagnostic Code 9304 
in the absence of a diagnosis of multi- infarct dementia, as a 
consequence of brain trauma.  38 C.F.R. § 4.124a (1991).  In this 
instance, the evidence of record is negative for a diagnosis of 
multi-infarct dementia or syringomyelia.  Given the Veteran's 
symptomatology, the maximum rating available under Diagnostic 
Code 8024-9304 is 10 percent for subjective complaints of 
headaches.  Thus, the analysis employed by the RO in December 
1991 was entirely appropriate and consistent with the law as then 
in effect.  Consequently, it is improper to speculate as to what 
was or was not considered in December 1991, and unless clearly 
shown otherwise, the RO's consideration should be found to have 
encompassed all evidence of record at the time.  See Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  

No medical records reflect diagnoses of syringomyelia or multi-
infarct dementia, a reasonable person could certainly have 
concluded that such disability was not present during that time.  
The Veteran argues that the facts were not weighed or evaluated 
correctly.  In other words, the Veteran's argument is a debatable 
one, and therefore not the type of "error" that can constitute 
CUE.  The mere misinterpretation of facts does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A 
clear error of fact or law is not shown, and a finding of CUE on 
such basis is not warranted.

With respect to the November 11, 1988, effective date assigned by 
the RO in December 1991 for the award of service connection for 
status post closed head injury with mild organic brain syndrome 
and posttraumatic headaches, the Board determines that no clear 
and unmistakable error occurred.  The effective date for an award 
of disability compensation based on direct service connection is 
the day following separation from active service or the date 
entitlement arose, if claim is received within 1 year after 
separation from active duty; otherwise date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (1991).  In this case, the evidence of record reveals 
that the Veteran submitted claim for service connection for 
received on November 23, 1988.  His DD Form 214 reflects a 
separation date of November 10, 1988.  According to the December 
1991 rating decision, the RO assigned a November 11, 1988 
effective date for the grant of service connection.  Thus, the 
effective date is the day following separation from active 
service and there is no legal entitlement to an effective date 
earlier than November 11, 1988.

For the foregoing reasons, the Board finds that the December 1991 
rating decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not warranted.  
In the absence of CUE, the appellant has failed to demonstrate 
entitlement to a higher rating or earlier effective date.

CUE in the April 2004 rating decision

In a statement received in April 2004, the Veteran asserted there 
was CUE in the April 2004 rating decision with regard to all of 
the effective dates assigned.  During the March 2010 Board 
hearing, the Veteran contended that the grant of service 
connection and assignment of higher ratings should have gone back 
to November 11, 1988, when he was discharged from service.

The effective date for an award of disability compensation based 
on direct service connection is the day following separation from 
active service or the date entitlement arose, if claim is 
received within 1 year after separation from active duty; 
otherwise date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2004).  

The evidence of record reveals that the Veteran submitted claim 
for service connection for a closed head injury received on 
November 23, 1988.  His DD Form 214 reflects a separation dated 
of November 10, 1988.  According to the April 2004 rating 
decision, the RO assigned a November 11, 1988 effective date for 
the grant of service connection for seizure disorder secondary to 
the closed head injury.  This was the day following separation 
from active service, and there is no legal entitlement to an 
effective date earlier than November 11, 1988 for the grant of 
service connection for seizure disorder.  Id.  Thus, there is no 
CUE in the April 2004 rating decision with regard to the 
assignment of November 11, 1988 as the effective date for the 
grant of service connection for a seizure disorder.  

According to 38 C.F.R. § 3.400(o)(2) (2004), the effective date 
of an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2004).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a claim 
for an increased disability rating.  In other cases, the general 
rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 
Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty and is not intended to cover situations where a 
disability worsened gradually and imperceptibly over an extended 
period of time and there is no evidence of entitlement to 
increased evaluation prior to the date of claim.  See VAOPGCPREC 
12-98 (Sept. 23, 1998).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an increased 
rating claim, the Board will review the entirety of the evidence 
of record.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) 
(also holding that for effective date purposes, the claim must be 
the application on the basis of which the rating was awarded); 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim applications, 
which had been denied, is not relevant to the assignment of an 
effective date based on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

Under VA regulations, a "claim-application" means a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid to 
any individual under the law administered by VA.  38 C.F.R. § 
3.151.  If the Veteran files an informal claim for a benefit, 
such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.

In March 1997, the RO increased the 10 percent rating for chronic 
brain syndrome associated with brain trauma, major depressive 
disorder, and posttraumatic headaches to 50 percent, and 
continued the respective 10 percent and 30 percent ratings in 
effect for chronic low back pain (arthritis) and left foot drop 
due to sciatic nerve injury.  The Veteran did not appeal the 1997 
determination and it became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).  The effect of that finality 
is to preclude an award of an effective date prior to that 
denial.  At this time, the Board also notes that the Veteran has 
not raised a claim of CUE such as to challenge the finality of 
the 1997 determination.  

On December 29, 2000, the RO received a request from the Veteran 
for increased ratings.  As noted above, the April 2004 rating 
decision assigned a 70 percent evaluation for chronic brain 
syndrome associated with brain trauma, major depressive disorder, 
and posttraumatic headaches; 40 percent evaluation for left foot 
drop due to sciatic nerve injury; and 20 percent evaluation for 
chronic low back pain (arthritis) effective December 29, 2000.

There is no evidence of a formal or informal claim that was 
unadjudicated prior to the adjudication of the claim filed in 
December 2000.  Consequently, there is no evidence upon which to 
conclude that the Veteran's actual date of claim for increased 
ratings was earlier than December 29, 2000. 

The RO found that it was not factually ascertainable that the 
Veteran's disabilities increased in severity during the one year 
prior to December 29, 2000.  In order to make a finding of CUE, 
the RO must have made an error of fact or law regarding whether 
it was factually ascertainable that the Veteran's disabilities 
increased in severity during the year prior to December 29, 2000.  

In this regard, VA treatment records dated from January 2000 
reflect complaints regarding the Veteran's chronic brain syndrome 
associated with brain trauma, major depressive disorder, and 
posttraumatic headaches; left foot drop due to sciatic nerve 
injury; and chronic low back pain (arthritis).  However, the 
additional medical evidence of record dated within one year of 
the December 2000 date of the Veteran's claim does not show that 
the symptoms associated with the Veteran's chronic brain syndrome 
associated with brain trauma, major depressive disorder, and 
posttraumatic headaches; left foot drop due to sciatic nerve 
injury; and chronic low back pain (arthritis) had increased in 
severity warranting the next higher rating.

The Board finds that at the time of the April 2004 decision, it 
was not factually ascertainable that the Veteran's disabilities 
increased in severity to warrant increased evaluations during the 
year prior to December 29, 2000.  See 38 C.F.R. 
§ 3.400(o)(2)(2004).  Consequently, the Board finds that, at the 
time of the April 2004 decision, the RO properly considered all 
the pertinent evidence and no clear and unmistakable error of 
fact is shown.  Luallen v. Brown, 8 Vet. App. at 95.  The Board 
further finds no evidence showing that the statutory or 
regulatory provisions in effect at the time of the April 2004 
decision were incorrectly applied.  Russell, 3 Vet. App. at 313-
14.

For the foregoing reasons, the Board finds that the April 2004 
rating decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not warranted.  
In the absence of CUE, the appellant has failed to demonstrate 
entitlement to any earlier effective date.

(CONTINUED ON NEXT PAGE)


ORDER

The December 19, 1991 rating decision was not clearly and 
unmistakably erroneous for assigning an initial 10 percent 
evaluation and an effective date of November 11, 1988, for status 
post closed head injury with mild organic brain syndrome and 
posttraumatic headaches; the appeal is denied.

The April 1, 2004 rating decision was not clearly and 
unmistakably erroneous for assigning the effective date of 
November 11, 1988 for the grant of service connection for a 
seizure disorder, and assigning the effective date of December 
29, 2000 for a 70 percent evaluation for chronic brain syndrome 
associated with brain trauma, major depressive disorder, and 
posttraumatic headaches, a 40 percent evaluation for left foot 
drop due to sciatic nerve injury, and a 20 percent evaluation for 
chronic low back pain; the appeal is denied.  


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim for an initial 
rating in excess of 10 percent for seizure disorder. 

During the March 2010 hearing, the Veteran reported that he is 
being treated at the VA and that he had been seen by a doctor in 
Richmond, Virginia, recently, regarding his seizures.  During the 
hearing, the Veteran's friend also reported that the Veteran 
experiences seizure 3 or 4 times a day.  

Regarding the Veteran's seizure disorder, the most recent VA 
examination was in October 2001.  The Veteran reported having 2 
to 3 seizures per month at that time.  The seizures were 
described as generalized motor convulsions, loss of 
consciousness, and postictal lethargy and confusion.  An October 
2000 EEG was noted to be normal.  

An examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994). See also Suttman v. Brown, 5 Vet. App. 127, 
138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the current 
state of that disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination).  Under the circumstances, the Board finds that a 
new examination is needed to determine the severity of the 
Veteran's seizure disorder.  Any additional private and VA 
treatment records should be obtained and added to the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
October 2001, and any additional records of 
private treatment identified by the Veteran 
should be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary authorization 
for release of any private medical records to 
the VA.  All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the claims file.  In addition, 
the Veteran and his representative should be 
informed of any such problem.   

2.  Then, schedule the Veteran for a VA 
neurological examination by an appropriate 
physician for the purpose of determining the 
current severity of his service-connected 
seizure disorder.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that this 
record review has taken place must be 
included in the examination report.  As 
regards the requested examination, all 
pertinent symptomatology and findings should 
be reported in detail, and all appropriate 
studies should be performed.  

The examiner should state, on average, how 
many major and minor seizures the Veteran has 
had in the past two years, past six months, 
and past week.  The examiner should state how 
often the Veteran has a major seizure and how 
often he has a minor seizure.

Specifically, the examiner should state 
whether the Veteran has averaged at least one 
major seizure in four months over the past 
year, or 9-10 minor seizures per week.

The examiner should comment on whether/the 
extent to which this disability impacts the 
Veteran's daily activities and his 
employment.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

3.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim in light of 
all evidence received since the August 2006 
statement of the case (SOC).  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished 
with a supplemental SOC, and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


